Applicability of Executive Order No. 12976 to the FDIC
N either the F ederal D eposit Insurance C orporation’s broad discretion to determ ine the com pensation
o f its em p lo y ees nor its status as an independent agency exem pts the FD IC from the requirem ents
o f E x ecu tiv e O rd er No. 12976.

April 22, 1997
M

em o ran d u m

O f f ic e

O p in io n
of

M

fo r t h e

G en era l C ou n sel

anagem ent and

B udget

You have asked us to consider whether Executive Order No. 12976, 3 C.F.R.
412 (1996), “ Compensation Practices of Government Corporations” (“ E.O.
12976” ), applies to the Federal Deposit Insurance Corporation (“ FDIC” ). E.O.
12976 provides that government corporations should not pay bonuses in excess
of those authorized by §4501 through §4507 of Title 5 of the United States Code.
It also directs government corporations to submit certain compensation informa­
tion to the Office of Management and Budget ( “ OMB” ) and requires wholly
owned government corporations to refrain from approving bonuses in excess of
the statutory bonus ceilings until OMB has had an opportunity to review the
information. The FDIC maintains that E.O. 12976 does not apply to it because
it has statutorily vested broad discretion to determine the compensation of its
employees and because it is an independent agency.1 As we explain below, neither
of these premises supports the conclusion that E.O. 12976 is inapplicable to the
FDIC. Accordingly, we believe that E.O. 12976 applies to the FDIC.
I.

President Clinton issued E.O. 12976 on October 5, 1995, to “ improve the
internal management of the executive branch.” E.O. 12976, §8. The order does
not require that government corporations comply with statutory bonus ceilings.
Rather, it states that government corporations should comply with those bonus
ceilings and requires government corporations to report certain compensation prac­
tices to OMB for review.
The first section contains a “ Statement of Presidential Principles.” It provides
that “ [g]ovemment corporations subject to this Order should not pay bonuses in
excess of those authorized by sections 4501 through 4507 of title 5, United States
Code, except as otherwise specifically provided by law.” E.O. 12976, § 1
(emphasis added). As the underscored language suggests, this section merely
1 See Letter for Franklin D Raines, Director, OMB, from William F Kroener, 111, General Counsel, FDIC (Dec.
2, 1996); Letter for John A. Koskmen, Deputy Director for Management, OMB, from Ricki Heifer, Chairman, FDIC
(Mar 28, 1996).

76

Applicability o f Executive Order No. 12976 to the FDIC

expresses a policy against bonuses in excess of the statutory ceilings but does
not mandate compliance with those limits.2
The remainder of the Order imposes certain reporting requirements on govern­
ment corporations and certain review procedures on OMB. Specifically, the second
section directs wholly owned government corporations to submit compensation
information as directed by the Director of OMB “ [b]efore taking action to approve
any bonus in excess of those authorized in section 4502 of title 5, United States
Code.” E.O. 12976, § 2(a); §6 ( “ Section 2 shall apply only to wholly owned
corporations except such corporations that have specific authority to approve
bonuses in excess of those authorized under section 4501 through 4507 of title
5, United States Code” ). In addition, that section instructs wholly owned corpora­
tions to “ refrain from approving any such bonus until the Director of OMB has
had an opportunity to review the information provided by the corporation.” Id.
§ 2(a).
The third section requires all government corporations subject to the order to
provide information “ relating to the compensation practices for senior executives”
to OMB in accordance with its instructions for “ when information is to be sub­
mitted, and the content and form of such information.” Id. §3(a); §3(c). At a
minimum, the information must include:
(1) the compensation plan, procedures, and structure of such cor­
poration;
(2) base salary levels, annual bonuses, and other compensation; and
(3) information supporting the senior executive compensation plan
and levels.
Id. § 3(b).

The fourth section directs OMB, in consultation with the Department of Labor,
to “ review the information submitted pursuant to section 3, taking into consider­
ation:”
(1)
(2)
(3)
(4)

consistency with statutory requirements;
consistency with corporate mission;
standards of Federal management and efficiency; and
equivalent private sector compensation practices.

Id. §4.
2See Robinson Farms Co v. D'Acqutslo, 962 F2d 680, 684 (7th Cir 1992) ( “ should" is usually precatory,
while “ shall” is usually mandatory); Harris County Hosp. Dist v. Shalala, 863 F Supp 404, 410 (S D Tex 1994)
(same), o ff d, 64 F 3d 220 (5th Cir 1995), cf Memorandum for Alan Kreczko, Legal Adviser, National Security
Council, from Walter Dellinger, Assistant Attorney General, Office of Legal Counsel, Re WTO Dispute Settlement
Review Commission Act (Feb 9, 1995) (difficulty created by mandatory “ shall” language avoided by substitution
of precatory “ should” language) This is not to say that the President or Congress could never use the word “ should”
with the intent that it be mandatory rather than precatory, but there is no indication in this case of any such intent

77

Opinions o f the Office o f Legal Counsel in Volume 21

Finally, the fifth section requires government corporations to “ make available
through public dissemination the information submitted pursuant to section 3 of
this order.” Id. §5.
II.
The FDIC argues that E.O. 12976 does not apply to it for two reasons: (1)
the FDIC has broad discretion to determine the compensation of its employees
under 12 U.S.C. § 1819(a)Fifth;3 and (2) it is an independent agency. We believe
that neither of these contentions entails the conclusion that E.O. 12976 is inappli­
cable to the FDIC. First, E.O. 12976 does not restrict the FDIC’s authority to
determine the compensation of its employees. As described above, it does not
mandate compliance with statutory bonus ceilings or require OMB approval of
agency bonus awards. With respect to the FDIC, it simply imposes reporting
requirements. The waiting period applies only to wholly owned government cor­
porations,4 and the FDIC is a mixed-ownership corporation. See 31 U.S.C.
§9101(2)(C) (1994). These procedural reporting requirements do not limit or inter­
fere with the Board’s discretion to set compensation under § 1819(a)Fifth.5
Second, E.O. 12976 applies to the FDIC, regardless of its status.6 E.O. 12976
is expressly premised on three specific statutory bases (in addition to the more
general authority provided by the Constitution and the laws of the United States):
31 U.S.C. §§ 1105, 1108, and 1111. In enacting these statutes, Congress authorized
the President to request compensation information from all agencies.
Section 1111 provides:
To improve economy and
ernment, the President shall—

efficiency

in

the

United

States

Gov­

(1) make a study of each agency to decide, and may send Congress
recommendations, on changes that should be made in —
3 Section 1819(a)Fifth provides in relevant part: ‘‘To appoint by its Board of Directors such officers and employees
as are not otherwise provided for in this chapter, to define their duties, fix their compensation, require bonds of
them and fix the penalty thereof, and to dismiss at pleasure such officers or employees.” 12 U.SC. § I819(a)Fifth
(1994) (emphasis added).
4See E.O. 12976, § 2(a); § 6.
5 Indeed, the reporting requirements are similar to those to which the FDIC already is subject. See 12 U.S.C
§ 1833b (1994) (requiring the FDIC, “ in establishing and adjusting schedules of compensation and benefits,” to
inform several other agencies and Congress “ of such compensation and benefits and . . . seek to maintain com­
parability regarding compensation and benefits” ) In any event, § 1819(a)Fifth only contains a broad grant of authority
to fix compensation, which is subject to more specific limitations
6 We do not mean to suggest concurrence in the FDIC’s view of itself as an independent agency. A comprehensive
discussion of the relevant principles appears in The Constitutional Separation o f Powers Between the President and
Congress , 20 Op. O.L.C 124, 166-70 (1996). For purposes of this memorandum, it is not necessary to decide
what, if any, independence from presidential control the FDIC possesses.

78

Applicability o f Executive Order No. 12976 to the FDIC

(A) the organization, activities, and business methods of
agencies;
(B) agency appropriations;
(C) the assignment of particular activities to particular serv­
ices; and
(D) regrouping of services; and
(2) evaluate and develop improved plans for the organization,
coordination, and management of the executive branch of the
Government.
31 U.S.C. § 1111 (1994). For purposes of the provisions relevant here, “ agency”
is defined as any “ department, agency, or instrumentality of the United States”
and includes any “ independent regulatory commission or board.” 31 U.S.C.
§ 1101 note (1994) (emphasis added); § 101 (1994); cf. § 102 (defining “ executive
agency” as “ a department, agency, or instrumentality in the executive branch
of the United States Government” ).7 Thus, Congress authorized the President to
study and recommend changes with respect to all federal entities except Congress
and the Supreme Court.
E.O. 12976 is an appropriate mechanism for complying with §1111. The
information requested in section 3 of the Order (compensation plan, procedures,
and structure; compensation levels; related information) enables the President to
evaluate “ the organization, activities, and business methods” of agencies such
as the FDIC, as well as their appropriations needs. Furthermore, the reporting
requirements advance the goals of §1111 to “ improve economy and efficiency
in the United States Government” by directing OMB to consider the compensation
practices of government corporations against “ standards of Federal management
and efficiency” and “ equivalent private sector compensation practices.” E.O.
12976, §3.
The reporting requirements also aid the President in carrying out his duties
under section 1105. That section directs the President each year to “ submit a
budget of the United States Government” along with “ supporting information.”
31 U.S.C. § 1105(a) (1994). Toward that end, section 1108 requires the head of
each agency to “ prepare and submit to the President each appropriation request
for the agency . . . in the form prescribed by the President under this chapter
and by the date established by the President.” 31 U.S.C. § 1108(b)(1) (1994);
§ 1108(d)(l)-(2) (head of each agency must “ provide information supporting the
agency’s budget request for its missions by function and subfunction . . . and
7 The term “ agency” also includes the Distnct of Columbia government but does not include “ the legislative
branch or the Supreme Court ” 31 U S C § 1101(1) (1994)

79

Opinions o f the Office o f Legal Counsel in Volume 21

. . . relate the agency’s programs to its missions” ). E.O. 12976 prescribes the
form and date for submitting certain compensation information.

DAWN E. JOHNSEN
Acting Assistant Attorney General
Office o f Legal Counsel

80